*424ORDER
Petitioner, represented by counsel, has an appeal pending in the Court of Appeals. He has filed a pro se petition in this Court’s original jurisdiction seeking to have this Court order the Clerk of the Court of Appeals to take certain action or to have this Court order him relief.
This Court has previously stated that there is no right to hybrid representation on appeal. State v. Stuckey, 333 S.C. 56, 508 S.E.2d 564 (1998); Foster v. State, 298 S.C. 306, 379 S.E.2d 907 (1989). The rationale behind those decisions applies equally to situations where a litigant who is represented by counsel before the Court of Appeals seeks review of action taken by the Court of Appeals pending a final decision on the matter by that court. See Aiken Speir Inc. v. Henry, 326 S.C. 268, 486 S.E.2d 492 (1997) (this Court will only review final decisions of the Court of Appeals).
Accordingly, we decline to take action on the pending petition. Should similar petitions be filed in the future, the Clerk of this Court is instructed to inform the petitioner that no action will be taken on the petition.
IT IS SO ORDERED.
/s/ Ernest A. Finney, Jr., C.J.
/s/ Jean H. Toal, J.
/s/ James E. Moore, J.
/s/ John H. Waller, Jr., J.
/s/ E.C. Burnett, III, J.